DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-19 are drawn to a game providing method (process).
Claim 20 is drawn to a game providing apparatus (machine).

Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.

Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract idea of a mental process and/or certain methods of organizing human activity.

Let us begin by considering the requirements of each independent claim: 
Thus, let us take Claim 20 as exemplary: 

1. A game providing apparatus, comprising:
a memory storing instructions; and
at least one processor configured to execute the instructions to:
display a game interface comprising a plurality of blocks;
detect a first interaction on a first block among the plurality of blocks;
specify the first block as a trigger block in response to the first block;
detect a second interaction on a second block adjacent to the first block; and
perform, based on a characteristic of the second interaction, either one of switching positions between the first block and the second block, and specifying the second block as the trigger block.

Under broadest reasonable interpretation, independent claims 1 and 20 cover the performance of the limitations in the mind or that can be done via pen and paper, aside from the reference to a generic computer components (e.g. a processor; a memory).

The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, the abstract idea is not integrated into a practical application. Claim 20 recites the additional elements of a processor and a memory. The processor and memory are recited at a high level of generality (i.e. as generic device performing generic computer functions like processing), is generically recited, and do not add any meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer/device and merely using a computer/device as a tool to perform an abstract idea. 

Step 2B: 


Dependent claims
Claims 2-19 inherit the same abstract idea as claims 1 and 20.
Claims 2-19 recite similar displaying, performing, dragging, switching, and removing limitations that, under their BRI, fall within the mental process/organizing human activity grouping(s) of abstract ideas and/or are additional elements that are generically recited, and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and merely using a computer/device as a tool to perform an abstract idea and do not amount to anything more than what is well-understood, routine and conventional, as would flow naturally from the similar recitations discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugh et al. (US 2014/0342791 A1) in view of Oyama et al. (US 2015/0328538 A1).
Regarding claims 1 and 20, Hugh discloses a game providing method:
displaying a game interface comprising a plurality of blocks (see fig. 1);
detecting a first interaction on a first block among the plurality of blocks (see fig. 4, item 402a in the middle screen; also see par. [0070], Step 402 shows the first item 402a visually highlighted after it has been selected by the player);
402 shows the first item 402a visually highlighted after it has been selected by the player); and
detecting a second interaction on a second block adjacent to the first block (see fig. 4, item 403a in the bottom screen; also see par. [0070], Step 403 shows a second item 403 a visually highlighted after it too has been selected by the player). With respect to claim 20, Hugh also discloses a memory storing instructions and at least one processor (see par. [0035], As shown in FIG. 1, portable electronic device 1114 includes a processing unit 1120 that interacts with other components of portable electronic device 1114 and also interacts with external components to portable electronic device 1114. The storage 1124, removable storage media 1126 and/or ROM 1146 in the device may store the game application of the present invention).
However, Hugh does not explicitly disclose performing, based on a characteristic of the second interaction, either one of switching positions between the first block and the second block, and specifying the second block as the trigger block.
Oyama teaches a game device and game program including performing, based on a characteristic of the second interaction, either one of switching positions between the first block and the second block, and specifying the second block as the trigger block (see figs. 6A-6C and par. [0044], For example, as illustrated in FIGS. 6A to 6C, assume that change of exchanging positions of adjacent objects in the game screen 200 is possible. When the input unit 14 is a touch panel, the object in a moving source and the object in a moving destination may just be exchanged by moving of a finger to the position of the object in the moving destination while touching the object in the moving source with the finger, in the game screen 200 displayed in the output unit 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hugh with the position 

Regarding claim 2, Hugh discloses wherein the second block is adjacent to the first block, and located on a left, right, upper, or lower side of the first block (see fig. 4).

Regarding claim 3, Oyama teaches wherein the performing comprises performing, based on a holding time of the second user interaction, either one of switching positions between the first block and the second block, and specifying the second block as the trigger block (see par. [0046], Further, an operation to change the positions of objects may be made available within a range of an operable time or an operable number of times. For example, an operable time (one second, or the like) of one turn is set, and the input of change of the positions of objects may just be received as many times as desired as long as within the range of the operable time).

Regarding claim 4, Oyama teaches wherein the second block is specified as the trigger block when the second user interaction is detected longer than a predetermined time length (see par. [0046], For example, an operable time (one second, or the like) of one turn is set).

Regarding claim 5, Oyama teaches wherein the predetermined time length is equal to 1 second (see par. [0046], For example, an operable time (one second, or the like) of one turn is set). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hugh and Oyama to have a time length of 0.4 seconds because it would have been obvious to try as there are a finite number of time lengths for the position switching.

Regarding claim 6, Hugh discloses wherein the performing comprises performing, based on whether the second user interaction is a drag input (see par. [0078], This can be initiated by the player tapping or clicking on the target or by performing a gesture such as a drag or swipe that originates on the target). Oyama teaches either one of switching positions between the first block and the second block, and specifying the second block as the trigger block (see par. [0044], When the input unit 14 is a touch panel, the object in a moving source and the object in a moving destination may just be exchanged by moving of a finger to the position of the object in the moving destination while touching the object in the moving source with the finger, in the game screen 200 displayed in the output unit 16).

Regarding claim 7, Oyama teaches wherein when the drag input starts from the first user interaction, a position of the first block is switched with a position of the second block (see par. [0044], When the input unit 14 is a touch panel, the object in a moving source and the object in a moving destination may just be exchanged by moving of a finger to the position of the object in the moving destination while touching the object in the moving source with the finger, in the game screen 200 displayed in the output unit 16).

Regarding claim 8, Hugh discloses wherein when the drag input starts from the second user interaction, the second block is specified as the trigger block (see fig. 4, item 402a in the middle screen; also see par. [0070], Step 402 shows the first item 402a visually highlighted after it has been selected by the player; thus where the drag starts is the trigger block).

Regarding claim 9, Oyama teaches wherein a position of the second block is switched with a position of a second block which is adjacent to the second block in a direction identified by the drag input (see figs. 6A-6C and par. [0044], When the input unit 14 is a touch panel, the object in a moving source and the object in a moving destination may just be exchanged by 200 displayed in the output unit 16).

Regarding claim 10, Oyama teaches wherein the performing comprises performing, based on whether the second user interaction is extended from the first user interaction, either one of switching positions between the first block and the second block, and specifying the second block as the trigger block (see par. [0046], Further, an operation to change the positions of objects may be made available within a range of an operable time or an operable number of times. For example, an operable time (one second, or the like) of one turn is set, and the input of change of the positions of objects may just be received as many times as desired as long as within the range of the operable time).

Regarding claim 11, Oyama teaches wherein when the second user interaction is extended from the first user interaction, positions between the first block and the second block are switched (see figs. 6A-6C and par. [0044], For example, as illustrated in FIGS. 6A to 6C, assume that change of exchanging positions of adjacent objects in the game screen 200 is possible. When the input unit 14 is a touch panel, the object in a moving source and the object in a moving destination may just be exchanged by moving of a finger to the position of the object in the moving destination while touching the object in the moving source with the finger, in the game screen 200 displayed in the output unit 16).

Regarding claim 12, Oyama teaches wherein the performing comprises: when the second user interaction is not extended from the first user interaction, performing, based on a holding time of the second user interaction, either one of switching positions between the first block and the second block, and specifying the second block as the trigger block (see figs. 6A-200 is possible. When the input unit 14 is a touch panel, the object in a moving source and the object in a moving destination may just be exchanged by moving of a finger to the position of the object in the moving destination while touching the object in the moving source with the finger, in the game screen 200 displayed in the output unit 16).

Regarding claim 13, Oyama teaches wherein the second block is specified as the trigger block when the second user interaction is detected longer than a predetermined time length or the second user interaction is extended from the game interface over a predetermined range (see par. [0046], Further, an operation to change the positions of objects may be made available within a range of an operable time or an operable number of times. For example, an operable time (one second, or the like) of one turn is set, and the input of change of the positions of objects may just be received as many times as desired as long as within the range of the operable time).

Regarding claim 14, Oyama teaches wherein the method may further include: when the switching is performed, determining whether the first block or the second block satisfies a predetermined condition; and undoing the switching when the first block and the second block do not satisfy the predetermined condition (see par. [0064], However, the final operating direction with which these conditions are satisfied is “horizontal direction”, and thus a matching condition M6 is not satisfied).

Regarding claim 15, Oyama teaches wherein the predetermined condition comprises at least one of a first condition where the first block is arranged in a line with at least two first adjacent blocks of same appearances to the first block, and a second condition where the 1 are matched as illustrated in FIG. 6A, conditions of “P1, P1, P1” as the combination of objects, and “vertical direction” as the direction of matching the objects are satisfied, and further the final operating direction with which these conditions are satisfied is “vertical direction”. Therefore, a matching condition M1 is satisfied).

Regarding claim 16, Oyama teaches wherein removing the first block and the first adjacent blocks and substituting the removed first block and the removed first adjacent blocks with at least three blocks when the first condition is satisfied, and removing the second block and the second adjacent blocks and substituting the removed second block and the removed second adjacent blocks with at least three blocks when the second condition is satisfied (see par. [0060], At step S16, the processing unit 10 performs processing of erasing the objects with which the matching condition has been established, from the game screen 200, and displaying new objects at the positions of the erased objects).

Regarding claim 17, Oyama teaches wherein when the first condition or the second condition is satisfied, an appearance of the first block and an appearance of the second block are different (see par. [0064], As a specific example, when three objects P1 are matched as illustrated in FIG. 6A, conditions of “P1, P1, P1” as the combination of objects, and “vertical direction” as the direction of matching the objects are satisfied, and further the final operating direction with which these conditions are satisfied is “vertical direction”; fig. 6A shows the switched objects being different in appearance).

Regarding claim 18, Oyama teaches wherein when the first condition or the second condition is satisfied, appearances of the first adjacent blocks and appearances of the second 1 are matched as illustrated in FIG. 6A, conditions of “P1, P1, P1” as the combination of objects, and “vertical direction” as the direction of matching the objects are satisfied, and further the final operating direction with which these conditions are satisfied is “vertical direction”; fig. 6A shows the switched objects being different in appearance).

Regarding claim 19, Hugh discloses a non-transitory computer readable medium storing instructions which, when executed, cause at least one processor to carry out the game providing method of claim 1 (see par. [0035], As shown in FIG. 1, portable electronic device 1114 includes a processing unit 1120 that interacts with other components of portable electronic device 1114 and also interacts with external components to portable electronic device 1114. The storage 1124, removable storage media 1126 and/or ROM 1146 in the device may store the game application of the present invention).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2016/0151703 A1), Knutsson et al. (US 2015/0321088 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        9/10/21